        Case 3:21-cv-00800-VAB Document 1 Filed 06/14/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

ALLAN TRUDEAU,                             :
                                           :
               Plaintiff,                  :     CIVIL ACTION
                                           :     NO.
                                           :
v.                                         :
                                           :
MASONICARE AT MYSTIC, INC.,                :
                                           :     JUNE 14, 2021
               Defendant.                  :



                                NOTICE OF REMOVAL

      TO PLAINTIFF ALLAN TRUDEAU, HIS ATTORNEY OF RECORD, AND TO

THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF CONNECTICUT:

      Defendant Masonicare at Mystic, Inc. (“Defendant” or “Masonicare”), by and

through its attorneys, Patricia E. Reilly and Martha M. Royston of Murtha Cullina LLP,

hereby gives notice of its removal of this case from the Connecticut Superior Court,

Judicial District of New London (Docket No. KNL-CV21- 6051888-S) to this Court,

pursuant to 28 U.S.C. § 1441 et seq. Removal is proper, as this Court has original

jurisdiction over the claim pursuant to 28 U.S.C. § 1331. Defendant respectfully

represents to the Court as follows:

      1.     This civil action was brought against Defendant Masonicare at Mystic,

Inc. in the Connecticut Superior Court for the Judicial District of New London, 70

Huntington Street, New London, Connecticut, by way of a Summons and Complaint

dated May 25, 2021 with a return date of July 13, 2021. True copies of process and
         Case 3:21-cv-00800-VAB Document 1 Filed 06/14/21 Page 2 of 5




pleadings served to date on Defendant are attached hereto at Exhibit A. Plaintiff

returned this action to the Superior Court on June 8, 2021.

       2.         Defendant was served with a copy of the Summons and Complaint on

June 1, 2021. Therefore, as this Notice is filed within 30 days of Defendant’s receipt of

process, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).

       3.         No other pleadings, papers or orders have been served upon Defendant

in this action.

                            ALLEGATIONS OF THE COMPLAINT

       4.         Plaintiff alleges that he was hired by the defendant as a housekeeping

manager on or about October 2016. (See Compl. at ¶ 3).

       5.         Plaintiff describes various incidents that he alleges occurred during his

employment at Masonicare that he felt were discriminatory or harassing on the basis

of his gender and perceived sexual orientation. (See Compl. at ¶¶ 8 – 9).

       6.         Plaintiff alleges that on or about September 10, 2019, he was suspended

without pay during an investigation into a complaint that he was in a romantic

relationship with a fellow employee, Katelyn Handy. Plaintiff further alleges that on

September 23, 2019, he was informed that his employment was terminated due to his

relationship with Katelyn Handy. (See Compl. ¶ 9(f - g)).

       7.         Plaintiff alleges that he was discriminated against and discharged from

his employment because of his gender in violation of Connecticut General Statutes

§ 46a-60(b)(1). (See Compl., ¶ 10).

       8.         Plaintiff further alleges that he was discriminated against by the

Defendant’s creation of a hostile work environment for reasons associated with his

                                               -2-
        Case 3:21-cv-00800-VAB Document 1 Filed 06/14/21 Page 3 of 5




gender in violation of Connecticut General Statutes § 46a-60(8)(C). (See Compl.,

Count Two ¶ 10).

       9.     Plaintiff further alleges that he was discriminated against by the

Defendant’s creation of a hostile work environment and for reasons associated with his

sexual orientation in violation of Connecticut General Statutes § 46a-81c (1)). (See

Compl., Count Three ¶ 10).

       10.    Plaintiff further alleges that he was discriminated against by the

Defendant’s creation of a hostile work environment and terminating Plaintiff’s

employment because of his gender and sexual orientation in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended by the Civil Rights Act

of 1991. (See Compl., Count Four, at ¶¶ 66).

                     STANDARD FOR FEDERAL JURISDICTION

       11.    Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court

of which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United States

for the district and division embracing the place where such action is pending.”

                                 BASIS FOR REMOVAL

       12.    The District Court has original jurisdiction over this dispute pursuant to

28 U.S.C. § 1331, thus rendering removal proper under 28 U.S.C. § 1441(a).

       13.    Plaintiff asserts a claim under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., as amended by the Civil Rights Act of 1991, and therefore his

claim arises under laws of the United States.




                                            -3-
         Case 3:21-cv-00800-VAB Document 1 Filed 06/14/21 Page 4 of 5




       14.     Defendant has filed a copy of this Notice of Removal with the Clerk of the

Connecticut Superior Court pursuant to 28 U.S.C. § 1446(d).

       15.     By filing this Notice of Removal, Defendant has not and does not waive

any defenses that it might assert or its right to bring any application anywhere in

relation to this litigation or its subject matter.

       WHEREFORE, Defendant prays that this action be removed to this Court.


                                              DEFENDANT – MASONICARE AT MYSTIC,
                                              INC.


                                              By        /s/ Patricia E. Reilly
                                                     Patricia E. Reilly – ct08352
                                                     preilly@murthalaw.com
                                                     Martha M. Royston – ct29835
                                                     mroyston@murthalaw.com

                                              Murtha Cullina LLP
                                              265 Church Street, 9th Floor
                                              New Haven, CT 06510
                                              Telephone: 203.772.7700
                                              Facsimile: 203.772.7723
                                              Its Attorneys




                                               -4-
        Case 3:21-cv-00800-VAB Document 1 Filed 06/14/21 Page 5 of 5




                            CERTIFICATE OF SERVICE

      I hereby certify that on June 14, 2021, a copy of the foregoing Notice of

Removal was sent via e-mail and mailed first class, postage prepaid, to:


       Gary A. Cicchiello
       Cicchiello & Cicchiello, LLP
       582 West Main Street
       Norwich, CT 06360
       Email: gac425x2@gmail.com

       Lorenzo J. Cicchiello
       Cicchiello & Cicchiello, LLC
       582 West Main Street
       Norwich, CT 06360
       Email: lorenzo.cicchiello@yahoo.com



                                        /s/ Patricia E. Reilly
                                        Patricia E. Reilly
